 DOCTORS HOSPITALAntonNotey, etano, a Co-Partnership,d/b/a Doc-torsHospital,Freeport,New YorkandLicensedPractical Nurses ofNew York,Inc., and LicensedPracticalNurses'Guild of Local 1115 NursingHome-Hospital-SeniorCitizensHotelUnion,Party to the Contract.LicensedPracticalNurses'Guild of Local 1115Nursing Home-Hospital-Senior Citizens HotelUnionandLicensed Practical Nurses of New York,Inc. and Anton Notey, et ano,a Co-Partnership,d/b/a Doctors Hospital,Freeport,New York,Party to the Contract.Cases29-CA-1647and29-CB- 634August 27, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN AND JENKINSOn January 8, 1970, Trial Examiner Lowell Goer-lich issued his Decision in the above-entitled proceed-ing,finding that the Respondents had engaged inand wereengagingin certain unfair labor practiceswithin themeaningof the National Labor RelationsAct, as amended, and recommending that they ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.Thereafter,theGeneralCounsel andRespondent Union, respectively, filed exceptions tothe Trial Examiner's Decision and briefs in supportthereof.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and hereby adoptsthe findings, conclusions,' and recommendations' ofthe Trial Examiner, as modified herein.'In adopting the Trial Examiner's ultimate findings and conclusions,we do not adopt all of his comments with regard to the interpretationand application of the principles set forth in the Supreme Court's decisioninNLRB vGisselPacking Co,Inc, 395 US 375 However, weagree with the violations found by the Trial Examiner stemming fromRespondent Employer's recognition of Respondent Local 1115 at a timewhen a real question concerning representation existed'Contrary to the Trial Examiner and in agreement with the GeneralCounsel's exceptions, we believe that the status quo will best be restoredORDER147Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the RecommendedOrder of the Trial Examiner as modified below andhereby orders that Respondents, Anton Notey, EtAno, a co-partnership, d/b/a Doctors Hospital, Free-port,New York, its officers, agents, successors, andassigns, and Licensed Practical Nurses' Guild of Local1115Nursing Home-Hospital-Senior Citizens HotelUnion, its officers, agents, and representatives, shalltake the action set forth in the Trial Examiner'sRecommended Order, as herein modified.1.Insert the following as paragraph A, 2,(c) andrenumber the present paragraph A, 2,(c) as A, 2,(d):"Pay to each of the employees, who revoked theirLocal 1115 checkoff authorizations, all moneys with-held and depositedin anescrow account from thedate of receipt of such revocation."2.Delete paragraph B, 2,(a) and reletter the remain-ing paragraphs accordingly.3.Substitute attached Appendixes A and B forthose attached to the Trial Examiner's Decision.by requiring the Respondent Employer herein to reimburse the sevenemployees (L P N 's Amarante, Daller, Key, Marturano, Pugh, Tudorand Gibson) from whom dues were deducted and held in escrow subsequentto their written revocation of dues checkoff authorizations Accordingly,we will amend the Trial Examiner's Recommended Order as requestedby the General Counsel Additionally, inasmuch as the employees didenjoy the benefits of the Respondent Employer's contributions to thewelfare trust fund, reimbursement of such contributions to the employeeswould amount to unjust enrichment and is deemed, under all the circum-stances, to be unwarranted The Trial Examiner's Recommended Orderwill be amended in this respectAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT assist or contribute supportto the Local 1115 or any other labor organizationby recognizing such labor organization as theexclusive representative of our licensed practicalnurses for the purpose of collective bargainingat a time when such labor organization has notbeen designated by a majority of such employeesas their exclusive representative.WE WILL NOT assist or contribute supportto Local 1115 or to any other labor organizationby entering into a collective-bargaining agree-ment with such organization as exclusive repre-sentative of our licensed practical nurses at a185 NLRB No. 31 148DECISIONSOF NATIONAL LABOR RELATIONS BOARDtime when there exists a real question concerningAPPENDIX Brepresentation.WE WILL NOT give effect to our contractof April 27, 1969, with Local 1115 coveringthe licensed practical nurses or to any renewal,extension,modification, or supplement thereofunless and until said labor organization has beenduly certified by the National Labor RelationsBoard as the exclusive representative of suchemployees.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed in Section7 of the Act.WE WILL pay to each of the employees ofDoctors Hospital all union dues deducted andheld in an escrow account subsequent to receiptof their written notification that they desiredto withdraw their Local 1115 checkoff authoriza-tionsWE WILL withdraw and withhold all recogni-tion from Respondent Local 1115 as the exclusiverepresentative of its licensed practical nurses forthe purpose of collective bargaining unless anduntil the said labor organization has been dulycertified by the National Labor Relations Boardas the exclusive representative of such employees.All our employees are free to become or remain,or refrain from becoming or remaining, membersof the above-named or any other labor organization.ANTON NOTEY, ET ANO,A CO-PARTNERSHIP,D/B/A DOCTORSHOSPITAL(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 16 Court Street, Fourth Floor, Brooklyn, NewYork 11201, Telephone 212-596-3535.NOTICETO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT accept exclusive recognitionas the representative of the licensed practicalnurses employed by Doctors Hospital or anyother employer for the purposes of collectivebargaining at a time when we have not beendesignated as the exclusive representative of suchemployees.WE WILL NOT enter into a collective-bargaining agreement with Doctors Hospital orany other employer as the exclusive representativeof any of its employees for the purpose of collec-tive bargaining at a time when there exists areal question concerning representation.WE WILL NOT give effect to our contract ofApril 27, 1969, with Doctors Hospital or to anyrenewal, extension, modification, or supplementthereof unless and until we have been dulycertified by the National Labor Relations Boardas the exclusive representative of such employees.WE WILL NOT in any like or related mannerrestrain or coerce employees of Doctors Hospitalin the exercise of their rights guaranteed inSection 7 of the Act.LICENSED PRACTICALNURSES' GUILD OFLOCAL 11 15NURSINGHOME-HOSPITAL-SENIORCITIZENS HOTEL UNION(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 16 Court Street, Fourth Floor, Brooklyn, NewYork 11201, Telephone 212-596-3535. DOCTORS HOSPITALTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Trial Examiner: In Case 29-CA-1647 the charge filed on April 28, 1969, was served byregisteredmail on Respondent Anton Notey, Et Ano, aCo-partnership, d/b/a Doctors Hospital, Freeport, NewYork, sometimes referred to herein as Doctors Hospital,and the Respondent, Licensed Practical Nurses' Guild ofLocal 1115 Nursing Home-Hospital-Senior Citizens HotelUnion, sometimes referred to herein as Local 1115, onthe same date. The first amended charge filed on May19, 1969, was served by registered mail on RespondentDoctors Hospital and Respondent Local 1115 on the samedate. In Case 29-CB-634 a charge was filed on May19, 1969, and served on the Respondent Doctors Hospitaland the Respondent Local 1115 on the same date. Allcharges were filed by the Licensed Practical Nurses ofNew York, Inc., sometimes referred to herein as the Associa-tion.An Order Consolidating Cases, Complaint and Noticeof Hearing was issued on July 31, 1969 In the complaintthe Respondent Doctors Hospital was charged with viola-tions of Section 8(a)(1), (2), and (3) of the National LaborRelationsAct, as amended, herein called the Act. TheRespondent Local 1115 was charged with the violationof Section 8(b)(l)(A) and 8(b)(2) of the Act.The Respondents filed timely answers denying that theyhad engaged in or were engaging in the unfair labor practicesalleged.The cases' came on for hearing on September 8, 9,10, 11, and 12, 1969, and October 13, 14, and 15, 1969,2atFreeport,Long Island, New York Each party wasafforded a full opportunity to be heard, to call, examine,and cross-examine witnesses, to argue orally on the record,to submit proposed findings of fact and conclusions, andto file briefs.All briefs and contentions of the partieshave been carefully considered by the Trial Examiner andthe issues material to this decision have been resolved.Upon the whole record and upon his observation ofthe witnesses the Trial Examiner makes the following:'Cases 29-CA-1647 and 29-CB-634 had been consolidated withCases 29-CA-1692 and 29-CB-646 At the opening of the hearingtheGeneral Counsel moved that the consolidated complaint in Cases29-CA-1692 and 29-CB-646 be severed from the consolidated complaintin cases 29-CA-1647 and 29-CB-634 on the ground that a settlementhad been reached in Cases 29-CA-1692 and 29-CB-646 In these casesDoctors Hospital and the Association were named as Respondents Local1115 was the Charging Party Local 1115 objected to the granting ofthemotion and the Trial Examiner after hearing arguments of counselreserved ruling Later in the hearing Local 1115 withdrew its objections,the motion was granted by agreement of the parties and the settlementagreement approvedUnless otherwise noted all dates refer to the year 1969In drawing this decision the Trial Examiner has kept in mind thislanguage fromPhilipCareyManufacturing Company v NL R B,331F 2d 720, 735 (C A 6), "Nor may we forget that the interests to beprotected are primarily those of employees"FINDINGSOF FACT, CONCLUSIONS,AND REASONS THEREFOR'149I.THEBUSINESSOF THE RESPONDENT DOCTORS HOSPITALRespondent Doc ors Hospital is a copartnership composedof Anton Notey and approximately 70 other individuals,doing business under the trade name and style of DoctorsHospital, Freeport, New York. At all times material herein,Respondent Doctors Hospital has maintained its principaloffice and place of business at 320 Merrick Road in thetown of Freeport, county of Nassau, and State of NewYork,where it is, and has been at all times materialherein, continuously engaged in providing medical servicesand related services. During the past year, which periodis representative of its annual operations generally, Respond-entDoctors Hospital, in the course and conduct of itsbusiness, derived in excess of $1 million gross revenuetherefrom and purchased and caused to be transportedand delivered to its hospital pharmaceutical products, andother goods and materials valued in excess of $50,000,of which goods and materials valued in excess of $50,000were transported and delivered to its hospital in interstatecommerce directly from States of the United States otherthan the State in which it is located.Respondent Doctors Hospital is, and has been at alltimesmaterial herein, an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLicensed Practical Nurses'Guildof Local 1115 NursingHome-Hospital-Senior Citizens Hotel Union and LicensedPracticalNurses ofNew York,Inc., are and have beenat all times material herein labor organizations within themeaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESFirstAt all times material herein Anton Notey wasa partner and the executive director of Doctors Hospitalas well as partner and director of Central General Hospital,Smithtown General Hospital, and the South Shore NursingHome; James J. Ryan, Lohta L. Minnick, and VirginiaHatfieldwere respectively the administrator, director ofnursing services, and assistant director of nurses of DoctorsHospital.Alex DeLaurentis was the president and chiefnegotiator of Local 1115A current collective-bargaining agreement, effective Octo-ber 11, 1968, was and is in effect between Doctors Hospitaland Local 1115 covering blue collar hospital workers.Licensed practical nurses (sometimes referred to hereinas L P.N.'s) were not covered by the agreement.` Similarcontractswith Local 1115 cover blue collar workers atCentralGeneralHospital, Smithtown General Hospital,and South Shore Nursing Home. In addition to blue collar'The unit described in the contract was "all of its employees excludingregistered nurses, licensed practical nurses, and supervisors " 150DECISIONSOF NATIONALLABOR RELATIONS BOARDworkers, the South Shore Nursing Home contract includeslicensed practical nurses and registered nurses.Second: Onthe morning of April 21, at or about 10:30or 11, DeLaurentis, accompanied by several L P.N.'s, includ-ingMargueriteGrogan, appeared at Dr. Notey's officeinDoctors Hospital and presented him with 24 Local1115 designation cards purportedly signed by L.P.N.'s inthe employment of Doctors Hospital. Claiming a majorityina unit of 41 L.P.N 's,5 DeLaurentis demanded thatDr.Notey sign the recognition agreement set forth inthe margin which was later executed on April 26.6 Amongother things, the agreement required that the Employerconcede andagreethat Local 1115 had been "designatedForty-onewas DeLaurentis'representation`The agreement read as followsAGREEMENTentered intothis day of 19. effective as of 19, byand betweenthe LicensedPracticalNurses'Guild of Local 1115Nursing Home-Hospital-Senior CitizensHotel Union,an unincorpo-rated independent association,hereinafterreferredto as the"UNION"having its principal office in the stateof New York, andDOCTORSHOSPITAL,FREEPORT,NY,hereinafterreferredtoasthe"EMPLOYER"located at320W Merrick Rd, FREEPORTinthe Stateof NewYORKW ITN ESS ETHWHEREAS, the Union has requested the Employer to bargainwith it for the purpose of consummating a CollectiveBargainingAgreement covering employees of the Employer who come withinthe jurisdiction of the Union, andWHEREAS, the Employer has requested proof of such representa-tion, and the Union has presented evidence thereofNOW, THEREFORE, it is agreed as follows1The Employer and the Union mutually agree that the followingclassificationsof employees of the employer constitute a unitappropriate for the purposes of collectivebargainingwith respectto rates of pay, wages, hours and other conditions of employmentIncludedLICENSED PRACTICAL NURSESExcludedRN's2The Employer hereby concedes and agrees that the Unionhas been designated or selected for the purpose of collectivebargainingby the majority of the employees in the unit appropriate for suchpurposes as set forth in Paragraph "I" hereof, and by reason thereofisthe exclusive representative of all of the employees within thesaid appropriate unit3The Employer hereby further agrees that it recognizes andwill bargain collectively with the Union as the exclusive representativefor the purpose of collectivebargainingof all of its employees withinthe said appropriate unit4 The Employer agrees that it will negotiate, conclude and executea CollectiveBargainingAgreement with the Union pursuant to thenegotiationshereunder on or before the day of 19.5In the event any of theissues arisingout of said collectivebargaining negotiationsare in dispute,said issuesshall be submittedto arbitration beforeMr Morton Singer, of 13 Third Street, Rye,New York who shall be hereinafter known as the arbitrator, andwhose decision shall be final and binding on both the Union andthe Employer The parties shall thereupon promptly embody termsso awarded as well as theterms agreeduponin a writtenagreementin the case of Mr Singer's death orresignation,George Moskowitz,347 Madison Ave, New York City shall be the arbitrator#Licensed Practical Nursts'Guild if LOCAL1115 NursingHome-Hospital-Senior Citizens Hotel UnionNameAuthorized SignatureAuthorized Signatureor selected for the purpose of collective bargaining bythe majonty of the employees in the unit appropriate forsuch purposes." Dr Notey, taken by surprise, inquiredof Hatfield, whom he summoned, whether she had knownthat suchorganizationactivitywas occurring; she deniedany knowledge.' The cards were then turned over to Hatfieldfor verification. Hatfield, together with Local 1115 represent-atives,compared the signers'signatureswithsignatureson their withholding forms obtained from the Employer'sfiles.Since thesignaturesof some of the cardsignerswerenot available,these signerswere contacted by telephoneand asked if theirsignatures appearedon the card. Allansweredin the affirmativeHatfield reported to Dr. Noteythat all thesigners' signatureswere verified. Later in theafternoon or thenext morning,after the Local 1115 repre-sentativeshad departed, Dr. Notey asked Hatfield to countthe number of L.P.N.'s on the staff. She reportedat least43.When Hatfield reported to Dr. Notey that the signers'signatureswere verified DeLaurentis again demanded thatDr Noteysignthe recognition agreement.' Dr. Notey ref-used and according to Grogan (whom the Trial Examinercredits on this subject), Dr. Notey said that "he wouldnot do it unless and until he had spoken to his attorney."'The confrontation deteriorated into "a lot of shouting"and "a great deal of dissension " At the time Dr. Noteyshowed no immediate inclination to voluntarily recognizeLocal 1115. He insisted on putting off recognition until"tomorrow." Indeed the credible record reveals no meetingof the minds on the subject of recognition on April 21. iSIn the meantime L.P.N., Virginia Alex, am employeewho had not signed a Local 1115 designation card, learnedof Local1115's organizationalefforts. She conferred withanother L.P.N, Elizabeth Hultz, after which, at or about11 a.m , she telephoned the Association and talked withPearl Rasin, the Association's field representative and eco-nomic security chairman for the State of New York. AlexLaterDrNotey learned that there had been "manymeetings"and that "Mrs Bishop, the supervisor, helped them to get themeetingsgoing "DeLaurentis testified that he said to Dr Notey, "Here, sign therecognition stipulation and we will startnegotiating "The Trial Examiner considers both Dr Notey and DeLaurentis,whose testimony was of a capricious nature, to be unreliable witnesses10 If the evidence is construed most favorably in support of a findingthat Local 1115 was recognized as the exlcusive bargaining representativeof the L P N's by Dr Notey on April 21, it, nevertheless, does notappear that the Employer, within the meaning of the Act, had actuallyrecognized Local 1115 as the exclusive bargaining representative of theL P N 's on that date The uncertainty of such a findingis implicitin the following testimonyRyan testified that sometime before thesignatureswere checked hesuggestedan election to which DeLaurentis responded "[w]hy shouldhe go to an election and take a chanceon losing itwhen he alreadyhad 51%" In response to DeLaurentis' claim of majority, accordingtoRyan, Dr Notey said, "Well, let me look into it and we will meettomorrow" and, when DeLaurentis asked Dr Notey to sign the recognitionagreement, Dr Notey responded that "he wanted to be sure that themajority of LPN's wanted the union and at that time he wouldn't signit until he spoke to his lawyer "Hatfield testified that after she returned from checking the cards DrNotey said, "Don't pushme I'll sign it I'll sign it "According to DeLaurentis, Dr Notey said, "I'll see you tomorrow,I'll sign tomorrow You got it " DOCTORS HOSPITALinformed Rasin that Local 1115 was "wanting to representthe licensed practical nurses at Doctors Hospital" andinquired whether there was anything the Association coulddo so that the L.P.N.'s could be represented by the Associa-tion.Rasin explained that the Association must have desig-nations from a majority of the L.P N 's before the Associa-tion could represent themRasin commented that, shebelieved that the Association had members at DoctorsHospital" and suggested that Alex contact them for help.Rasin sent Alex some union information and material.Third: OnApril 22, DeLaurentis again appeared at Doc-torsHospital and informed Dr. Notey that he "wantedrecognition." Dr. Notey answered, "I don't think I'm goingto sign it now. . . . I want to meet in Julius' office."12Arrangements were made to meet in Lawyer Gerzof's officethe following day. Notey mentioned that his present informa-tionwas that there were 47 employees in the unit" andthat a majority of 1 was not enough. Notey insisted uponan election.He observed that "he was not going to signanything like he did other times without his lawyer lookingat it first."On the same day L.P.N. Hultz telephoned Rasin aboutAssociation representation for L.P.N.'s. During the eveningAlex informed Supervisor Pagones that she was annoyedwith what was going on and observed that she had afree choice as to what organization she desired to join.She said she did not want to be pushed into something.She asked permission to telephone Mr. Ryan and Dr.Notey; she was unable to reach either one.Fourth:On the morning of April 23, six L.P.N.'s, includ-ing Alex and Hultz, formed a committee and sought audi-ence with Dr. Notey. At first Dr. Notey refused an audiencebut after having been reminded that he had told employeesin a general meeting that if they had any problems theycould come to him, he agreed. The meeting occurred shortlyafter noon in Ryan's office. L.P N.'s Alex, Hultz, DeSantis,Short,Walters, and Butler and Supervisors Ryan and Hat-field were present. Dr. Notey was informed that the L.P.N.'sDeLaurentis further testified that Dr Notey said, after the cards werechecked, "No, I am not going to sign it I know what is in thereIsigned once before If we don't get together it goes to arbitrationIdon't want to be put in that position I don't want to sign it nowYou have got it You are in I will see you tomorrow You take myword, my word is good I have dealt with you beforeIrecognizeyou, but I am not going to sign todayIwill see you tomorrowYou got it, you are in What are you worrying about')"Dr Notey testified that he told DeLaurentis, "You know, Al, wenever had much trouble I will recognize them tomorrowIamnot in a hurry, this is not a volcanic eruption that has to be donetoday and I might want to talk to my lawyer" Further testifying,DrNotey was asked, "What did you say to him upon which youbase your conclusion that you recognized the union)" Dr Notey answered,"I told them the first time 'What's your hurry, what's your rush? Wehave had this situation many times and I didn't always sign the firsthour, the first day Let me just sleep on it and let me see tomorrowYou know we won't have any trouble'My conclusion was basedon the signatures and on the majorityIsaid, 'Iwill recognizeyou, it doesn't have to be today, tomorrow "" L P N Mary Pugh had been a dues paying Association memberfor a number of years" The office of Julius Gerzof, Notey's lawyer" When DeLaurentis made his first demand for recognition he claimedthat there were 41 L P N 's in the unit151had contacted the Association and that a majority of thegirlswanted the Association and did not want Local 1115to represent them.Dr. Notey was told that if the L.P.N'swere forced into Local 1115 the the Association partisanswould resign and that a"lot" of theL.P.N.'shad signedLocal 1115 designation cards because they were told thatthe administration was behind it. Notey was asked whethertheL.P.N.'s could hold an open meeting at which alltheL.P.N.'smight attend so that they could find outwhich Union they wanted Dr. Notey agreed.The meetingwas scheduled for Monday,Arpil 28, in the hospital'sboard room.14Notey was asked not to sign a contractwith Local 1115. Dr. Notey told the committee that "hehad no preference whether it was Local 1115 or the Associa-tion.He said it was the employees'decision to make.15Later in the day DeLaurentis,Dr.Notey, and Gerzofmet in Gerzof s office,DeLaurentis tried again to obtainrecognition for Local 1115,recognitionwas refused andan election demanded.To this demand DeLaurentis respond-ed "Never."DeLaurentis left Gerzof s office and proceeded to DoctorsHospitalwhere he called a meeting of the blue collarworkers covered by the current agreement.The L.P.N.'sdid not attend the meeting.DeLaurentis reported the statusof the L.P.N.'s demand for recognition to the blue collarworkers and informed them that"if they wanted to backup the workers"this could be accomplished"by sittingin if necessary."Fifth:On April 24,the blue collar workers commenceda "sit-in" in the conference room of the hospital.L.P.N.'sdid not join the "sit-in."Local 1115 also engaged in a"sit-in"at South Shore Nursing Home, Central GeneralHospital,and Smithtown General Hospital.L.P.NDeSantis contactedRasin by telephone andinquired whether there was "any possibility of [her] comingdown the next day." DeSantis explained"that the licensedpractical nurses at Doctors Hospital [were] doing abovetheir duties of the L.P.N.'s because of the work stoppageand the other workers who were stopping were not doingtheir work and they had to do their work plus the other."Sixth:On April 25, DeSantis again telephoned Rasinand urged her to come to Doctors Hospital immediatelyRasin agreed to visit the hospital around 11:30 to 12o'clock." A notice was posted in the hospital as follows.Attention All LPN's-All shiftsLet's be represented by our ownorganization-"The L P N Assoc "Be Suretomake thisimportantmeetingYour Professionalismis at stakeMondayApril 28th, 1969loam and7pm" Ryan testifiedWhen the meeting started the girls said they wanted to speaktoDr Notey Their first question was,"How could you do thisto us9" He said, "Well, they claim they have 51%"So, the girls said, "This isn't true " He said, "What can we dog"He said, "I am sorry, you will have to fight with your associationIcan not enter into it I have nothing to do with it It is outof my hands " 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrior to arrival at Doctors Hospital, Rasin and Associa-tionAttorney Robert Silagi contacted DrNotey at theCentral Island Nursing Home. At the time Dr Noteyand his lawyer, Gerzof, were engaged in the preparationof injunction proceedings involving the "sit-in."Rasminformed Dr. Notey that she had been receiving calls fromL.P.N.'s at Doctors Hospital at least two or three timesa day concerning the Union situation and that she wantedpermission around lunchtime to visit Doctors Hospital inorder to learn what the L.P.N.'s problems really were.Notey replied that "he had to do something to stop thework stoppage because the patients care was being concernedand that he was preparing an injunction with his attorneyat this time " Upon inquiry Dr. Notey told Rasin a totalof 47 L.P.N.'s were employed by Doctors Hospital. Dr.Notey told Rasin that she could talk to the employees 16He further informed her that DeLaurentis wanted to repre-sent the L P.N.'s but he had refused him recognition.Among other things Dr. Notey, who was in the processof initiating injunctive proceedings against Local 1115's"sit-in," said, "I want to throw those bums out." Dr.Notey admitted that he knew Rasin and Silagi were goingto Doctors Hospital," and that he did not deny permission.According to Dr. Notey, Rasin informed him that theAssociation had members in the hospital among the L PPN'sand that she wanted to secure designations from them.She added that the Association wanted a contractSilagi and Rasin left Central Island Nursing Home andproceeded to Doctors Hospital where they arrived about12:10 p.m. Upon arrival they were met by Alex and Hultzin the lobby and shortly after were joined by DeSantis.At first this group planned to approach the L.P.N.'s andsolicit their signatures to cards, but this proved to bedifficult because they did not recognize many of the L.P.N.'s.Considering solicitation in this manner to be an impossibility,Alex asked the switchboard operator to announce thatallL.P.N.'s should meet in room 102-A, a vacant, patient'sroom. The announcement was given over the public addresssystem even though Alex did not obtain permission fromthe hospital authorities to make the announcement. Inresponse to the announcement the L.P.N.'s commencedarriving at the room. Shortly thereafter Ryan appearedand informed the participants that they could not holda meeting, "that the Union had complained." Silagi respond-ed that Dr. Notey had given permission and they wouldnot be in there long Ryan departed. The meeting lastedabout one-half hour; a substantial number of cards weresigned 1eBetween 1:30 and 2 p in. Rasin and Silagi appearedatGerzof's office with the Association designation cards" Rasin testified "From the course of the conversation it seemslikeDr Notey wouldn't give mea definite no He did tell methat I could talk to them So the rest I did on my own "" Dr Notey testified that he gave Rasm and Sdagi access to DoctorsHopitals because he had learned that Local 1115 had used the hospitalfor organizational activities and he desired to give the Association thesame right There is no credible proof that Dr Notey knew that theAssociation intended to solicit card signers from other than employeeswho were already Association members or hold a meeting for suchpurpose at the hospital premisesclaiming that the Association represented a majority ofthe employees. They asked for recognition; the Associationwas not recognized. The Association also addressed a tele-gram to Dr. Notey which set forth that the Associationdemanded "recognition as collect[ive] bargaining agent onbehalf of all licensed practical nurses." The telegram wasstamped "Apr 25 PM 12 53."Seventh:At approximately 2 p.m. on April 26, DeLauren-tiswas served with four Orders to Show Cause directingLocal 1115 and its officers to cease and desist from anyinterference with the operation of the hospitals, includingno "sit-down," no work stoppage, and no strike." DeLauren-tis'response to the Order to Cause was "Mr. Gerzof,tell these papers to do this work because the employeeswill never go back to work until you first sign a contractfor the LPN's."On April 26, a recognition agreement retroactive to April21was executed with Local 1115. During discussions inregard thereto, DeLaurentis was advised that the Associationhad made claims that it represented a majority of theemployees.Eighth:On April 27 Local 1115 continued to ignorethe court's injunction and persisted in its "sit-in." Around5 p.m., the Employer capitulated and signed the agreementproffered by DeLaurentis DeLaurentis advised the employ-ees that the contract had been achieved and ordered theemployees who were "sitting in" to return to workThe Employer's capitulation stemmed from emergencyconditions which were existing in the hospitals and nursinghome as a result of DeLaurentis' insistence on the "sit-ins" even in the face of the injunction. A continuationof the "sit-ins" would have imperiled the lives of patientsforwhom accommodations were not available elsewhere.Dr.Notey was confronted with either capitulation or acontinuation of certain risk to the lives of patients inthe three hospitals and the nursing home in which heheld interest.The agreement provided for recognition of Local 1115for a unit of "licensed practical nurses excluding supervisoryemployees." The agreement was made retroactive to April21. The agreement included a union-security clause as fol-lows:It shall be a condition of employment that all employ-ees of the Employer covered by this agreement whoaremembers of the Union in good standing on theexecution or effective date of this agreement, whicheveris later, shall remain members in good standing andthose who are not members on the execution or effectivedate of this agreement, whichever is later, shall onthe thirtieth (30) day following the execution of effectivedate of this agreement, whichever is later, becomeand remain members in good standing in the Union.It shall also be a condition of employment that all" Among those signing Association cards at this meeting were Alex,Walters, Butler, Hultz, DeSantis, and Short, all of whom were the originalAssociation supportersL P N Mary Pugh, a dues paying member ofthe Association for a number of years, also signed a card at this meeting ." DeLaurentis testified, "I told the employer that the workers weretaking action until he negotiated a contract with us " DOCTORS HOSPITALemployees covered by this agreement and hired onor after its execution or effective date, whichever islater,shallon the thirtieth (30) day following thebeginning of such employment become and remainmembers in good standing in the Union.and a checkoff clause.The Employer agrees to deduct no later than the10th day of each month from the wages of employeestheirmembership dues, assessments and initiation feesand agrees at the same time to remit immediatelyto the Union all such deductions, provided that theEmployer has received from each employee on whoseaccount such deductions are made, a written assignmentwhich shall not be irrevocable for a period of morethan one (1) year,or beyond the termination dateof this agreement,whichever occurs soonerTheEmployer shall furnish the Union monthly with arecord for those for whom deductions have been madeand the amounts thereof. All funds so deducted bythe Employer shall be held as trust funds and shallnot be co-mingled with other funds of the Employer.Dues were checked off pursuant to the clause.The agreement further provided that the employer "shallpay to Local 1115 Welfare Trust Fund . . . the sumof Twenty-Four dollars ($24) per month for each employeecovered by this Agreement."Ninth:On April 28 the Association filed a representationpetition in Case 29-RC-1235 and the charge in Case 29-CA-1647.Tenth:The threshold question is whether, upon the pres-entation of signed authorization cards by Local 1115 onApril 21, 1969, and the purported verification thereof bysignature comparison as to some and telephone acknowledg-ment as to others,the Employer became obligated to recog-nize the bargain with Local 1115, in conformity with therequirements of Section 8(a)(5) of the Act. Section 8(a)requires"It shall be an unfair labor practice for an employer.. (5) to refuse to bargain collectively with the representa-tives of his employees,subject to the provisions of section9(a) "2°The Board'scurrent practice,which in effect2i wasapproved inN.L.R.B. v. Gissel Packing Co., Inc.,395 U.S.575, provides that"[w]hen confronted by a recognitiondemand based on possession of cards allegedly signed bya majority of his employees,an employer need not grantrecognition immediately,but may, unless he has knowledgeindependently of the cards that the union has a majority,decline a union's request and insist on an election,eitherby requesting the union to file an election petition orby filing such an election petition himself under § 9(c)(1)(B),"except that,if the employer"commits independent andsubstantial unfair labor practices disruptive of election condi-tions, the Board may withhold the election.and issue" ° Sec 9(a) of the Act provides "Representatives designated or selectedfor the purposesof collectivebargainingby the majorityof the employeesin a unit appropriate for such purposes,shall be the exclusive representa-tives of all the employees in such unit for the purposesof collectivebargaining in respect to rates of pay, wages,hours of employment, orother conditions of employment"" SeeNLRB v AmericanCable Systems, Inc,414 F 2d661, 668(CA 5)153instead a bargaining order as a remedy for the variousviolations."There is no credible evidence in the instant case whichsupports a finding that the Employer had knowledge inde-pendently of the cards presented by the Union that theUnion represented a majority of its L P.N.'s", or thatthe Employer prior to its knowledge of theL P.N.'sinterestsin the Association committed independent and substantialunfair labor practices disruptive of election conditions. Nei-ther does the credible evidence establish that the Employeractually voluntarily or otherwise recognized Local 1115as the exclusive representative of theL.P.N.'suntil it execut-ed the written recognition agreement on April 26, whichwas compelled by the "sit in." Indeed,if the claim fororal recognition is viewed most favorably for Local 1115,on August 21, recognition was put off until"tomorrow."Nevertheless,even though the Employer had confirmedand acknowledged the Union'scard majority on August21 and had accorded voluntary recognition to Local 1115,as long as bargaining had not actually commenced andtheEmployer possessed no knowledge of Local 1115'sallegedmajority independently of the card showing, orthe Employer had committed no independent and substantialunfair labor practices disruptive of election conditions, itcould have insisted on an election without committingan unfair labor practice.SeeGisselcase,supra.ArthurF. Derse,Sr.,President,andWilderMfg.Co.,Inc.,173NLRB No. 30.In the latter case the proof was thatnot only did the respondent company know"that theUnion represented an uncoerced majority of its employeesin a unit appropriate for the purposes of collective bargainingby reason of [the employer's]examination of the unionauthorization cards" but the employer"observed and knewthat a majority of its employees in such unit had ceasedwork and were on a peaceful picket line patrolling theCompany's premises."The Board reversing the Trial Exam-iner held-The Board has made clear that to establish thatan employer's failure or refusal to grant recognitionto a union on the basis of a card showing violatesSection 8(a)(5), the General Counsel has the burdenof proving not only that a majority of employeesin the appropriate unit designated the Union as theirbargaining representative,but also that the Employerin bad faith declined to recognize and bargain withthe Union.This is usually based on evidence indicatingthat the Employer has completely rejected the collec-tive-bargaining principle or seeks to gain time withinwhich to unlawfully undermine the Union and dissipateitsmajority.In the present case, however,there is no showingwhatsoever that Respondent had rejected the collective-bargaining principle or engaged in any interference,restraint,or coercion of employees to undermine theUnion.Nor does the record show that Respondenthas engaged in any other conduct which would preventthe holding of a fair electionWe conclude, therefore," In this respect it is significant that noneof the L P N's joinedthe "sit-in"at Doctors Hospital 154DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the record does not preponderantly establishRespondent's bad faith in refusing to recognize theUnion, and we shalldismissthe complaint.In the instant case, at the time the Employer first insistedupon an election, there was no showing that the Employerhad rejected the collective-bargaining principle or hadengaged in any interference, restraint, or coercion of employ-ees to undermine the Union. Nor does the credible recordshow that the Employer had at that time engaged in anyconduct which would have prevented the holding of afair election In that it does not appear that the Employeracted in bad faith when it insisted upon an election orresorted to unfair labor practices before it knew of itsemployees' interest in a rival union, its insistence ' uponan electionmay not be deemed unlawful. Thus a realquestion of representation was raised, for when faced withproof of a card majority an employer is within his rightsto insist upon an election, and this is true even thoughhe acknowledges the seeming validity of union authorizationcards by a signature check. As long as the insisting employerstands free of commission of independent and substantialunfair labor practices, union authorization cards in them-selvesmay not be used to establish a union's majoritystatus.Cards for such purpose become material only whenan employer's insistence upon an election is accompaniedby the employer's misconduct of such a character as torender a fair and uncoerced election unlikely.Gisselcase,supra, Arthur F. Derse, etc. supra.Thus the cards presentedto the Employer on April 21 could not under the circum-stances of this case stand as proof of the majority statusof the Union. The Employer was not obligated to recognizeand bargain with Local 1115 on April 21 (cf.SweatermastersCo.,Inc.,176NLRB No. 38) and the Employer couldlawfully insiston anelection.A real question of representation may be resolved eitherby an election or by an employer's "properly" recognizinga union. SeeKeller Plastics Eastern, Inc.,157 NLRB 583.Recognition of Local 1115 occurred in this case whenthe Employer under stress abandoned its insistence uponan election and signed a recognition agreement on April26 and the next day signed a labor agreement. Was therecognition under these circumstances "proper"?As long as an employer lawfully insists upon an electiona real question of representation is pending unresolved.During such a period a rival union's demand for exclusivebargainingrights served on the employer is relevant andthe real question of representation already pending is broad-ened to include the rival union'sclaim.Once this claimisadvanced the employer is not legally free to recognizeand bargain with eitherunion asthe exclusive bargainingrepresentative of its employees until the real question ofrepresentation had been resolved. Accordingly, when theAssociation asserted itsclaim asexclusive bargaining repre-sentative of the L.P.N's, untainted by any misconductof the Employer," the question of representation could11The Respondent Local 1115 insists that theMidwest Pipingdoctrineisnot applicable to the given situation, i e , "We submit that thereisno 'real question' [of representation] because of the employer [sic]and Assn 's [sic] conduct." Local 1115 argues "All cards were 'tainted'and the Assn cannot enjoy the fruits of the poisoned tree " But, assumingnot have been resolved either by voluntary recognitionof Local 1115 or the Association for the "cardinal elementof theMidwest Piping, 14doctrine is that an employer cannotarrogate unto himself authority to determine which of twoormore contending unions is entitled to recognition asexclusive bargaining agent."Iowa Beef Packers, Inc., 144NLRB 615, 619.25Hence the recognition of Local 1115 during a periodwhen a real question of representation was pending wasunlawful and the contract executed pursuant to such unlaw-ful recognition was and is null and void.Accordingly the Trial Examiner finds that the RespondentEmployer, in recognizing the Respondent Local 1115 asthe exclusive representative of its L.P N.'s at a time whenLocal 1115 had not been lawfully designated as their exclu-sive representative for the purposes of collective bargainingand thereafter entering into a collective-bargaining agree-ment with Local 1115 covering such employeesat a timewhen a real -question concerning their representation forthe purposes of collective bargaining existed, violated Section8(a)(2) and (1) of the Act.The Trial Examiner further finds that Respondent Local1115 violated Section 8(b)(1)(A) of the Act by acceptingrecognition as the exclusive representative of L.P.N.'s andby thereafter dealing and contracting with the Employerin the circumstances above described, and the contractwhich was obtained at a time when Local 1115 had notbeen lawfully designated as the exclusive representativeof the Employer's employees must fail in its entirety.The Trial Examiner further finds that the limitationson union activity,aswell asthe right to refrain fromunion activity, imposed by the maintenance of membershipprovisions of the contract and the support to Local 1115provided thereby are at odds with the requirements ofSection 8(a)(1), (2) and (3) of the Act, and that by reasonof the execution of and the maintenance of such provisionthe Respondent Employer violated Section 8(a)(1), (2), and(3) of the Act.Fiore Brothers Oil Co., Inc.,137NLRB191, 208, enfd. 317 F.2d 710 (C.A. 2);Mr.Wicke Ltd.arguendothat the cards were "tainted" by the meeting of April 25in room 102-A, such "taint" would not have vitiated the cards of originalAssociation supporters Alex, Hultz, Walters, DeSantis, Butler, and Shortor Pugh who was an Association member or Key, Maturano, Tudor,Lejuene and Amarante whose cards were not signed in room 102-A It may not be presumed that these employees had not or wouldnot have chosen the Association as their representative, even if themeeting in room 102-A had not been held Moreover, the credibleproof does not establish that the Employer knew of, encouraged, orgave its approval to the meeting of L P N 's for the purpose of Associationcard solicitation In fact Ryan protested Neither the fact that the Associa-tion lawyer stretched the truth nor the fact that certain nonsupervisoryemployees assumed unauthroized solicitation privileges hangs the Employ-er with unfair labor practices Furthermore no Employer's representativewas present at the meeting Under the circumstances of this case theAssociation cards do not reflect theparticipationof the Employer intheir solicitation either directly or indirectly.The Association's claim was a legitimate rival union claimSweatermasters Co, Inc, supra" Midwest Piping & Supply Co, Inc.,63 NLRB 1060" "It is of no consequence that no petition for representation hadbeen filed by one of the rival unions for such a petition is not anindispensable prerequisite to the existence of a question concerning repre-sentation" Burke Oldsmobile, Inc,128 NLRB 79, 86 DOCTORS HOSPITALCo.,172NLRB No181;CarlsonFurniture Industries,Inc.,153 NLRB 162.The Trial Examiner further finds that,by entering intothemaintenance of membership provision in the contractand accepting dues checked off to the Union,Local 1115violated Sections 8(b)(1)(A) and(2) of the Act.The Trial Examinerfurther findsthat the RespondentEmployer in honoring the dues checkoff authorizationsobtainedby theRespondent Employer's unlawful assistanceand its deduction of dues pursuant to a contract executedduring a time when a real question of representation waspending constituted a contribution of supporttoLocal1115 and thereby the Respondent Employer violated Section8(a)(2) of the Act.CONCLUSIONS OF LAW1The Respondent Employer is an employer engagedin commerce within the meaning of Section2(6) and (7)of the Act.2.The Respondent Local 1115 and the Association arelabor organizations within the meaning of Section 2(5)of the Act.3.By recognizing Local 1115 at a time when the Unionwas not the lawful exclusive representative of the Respond-ent Employer's licensed practical nurses and by contractingwith it at a time when a real question concerning representa-tion of such employees existed the Respondent Employerthereby rendered and is rendering unlawful assistance andsupport to a labor organization and has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(2) and(1) of the Act4.By including in said agreement a provision requiringmembership in Local 1115 and by deducting sums of moneyfrom the wages of its licensed practical nurses for uniondues to Local 1115 pursuant to the Union's security provi-sion of the agreement Respondent Employer has engagedin unfair labor practices within the meaning of Section8(a)(1), (2) and(3) of the Act.5.By recognizing Local 1115 at a time when the latterwas not the lawful exclusive representative of its licensedpractical nurses and by contracting with it at a time whena real question concerning representation of such employeesexisted,theRespondent Employer has interfered with,restrained,and coerced its employees in the exercise ofrights guaranteed in Section7 of theAct and therebyhas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and(2) of the Act.6.By accepting recognition as the exclusive representativeof theEmployer's licensed practical nurses when it wasnot the lawful exclusive representative of such employeesand by contracting with the Employer at a time whena real question concerning representation of such employeesexisted,and by accepting dues deductions for employeescovered by the agreement from the Employer,the Respond-ent,Local 1115,restrained and coerced employees in theexercise of rights guaranteed in Section7 of the Act andhas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(b)(1)(A) and(2) of theAct.1557.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.RECOMMENDED REMEDYSince the Respondents have engaged in unfair labor prac-tices and in order to protect the interests of the Employer'semployees as is compelled by the Act, the Trial Examinerrecommends that the Respondents cease and desist froma continuation of their misconduct herein found and takecertain affirmative action designed to effectuate the policiesof the Act and restore as nearly as possible the conditionswhich existed prior to commission of the unfair laborpractices. In order to dissipate the effect of the RespondentEmployer's unfair labor practices the Trial Examiner recom-mends that the Respondent Employer be ordered to with-draw and withhold recognition from the Respondent Local1115 as the exclusive representative for the unit describedunder the contract and to cease giving effect to the agreementor to any renewal or extension thereof until such timeasRespondent Local 1115 shall have been certified bythe Board as the exclusive representative of the employeesin question. In order to dissipate the effect of RespondentLocal 1115's unfair labor practices it is recommended thatsaid Union cease maintaining or giving effect to its currentrecognition and collective-bargaining agreement with theRespondent Employer be excused from reimbursing employ-untilsuch time as the Respondent Union shall have beencertified by the Board as the exclusive representative ofthe employees in question.Although it has been found that the dues deductionswere in violation of the Act, in view of the compulsivenature of Local 1115's "sit-ins"26 and the extreme perilcreated thereby, the Trial Examinerrecommendsthat theRespondent Employer be excused from reimbursing employ-ees for any dues deducted pursuant to the terms of thecontract prior to the issuance of this Decision. Cf.IntalcoAluminumCorporation v.N.L.R.B.417 F. 2d 36 (C.A.9). The Employer maintains that "welfare payments receivedby the Union and its Welfare Fund, from April 29th,should be directed returned to the hospital and that allUnion dues collected by it of all of its members be returnedto each of them." As for the dues, since Local 1115did obtain certain benefits for employees by its representationof them, the Trial Examiner recommends likewise thatitbe excused from reimbursing employees for any duesdeducted pursuant to the terms of the contract prior tothe issuance of this Decision.As to the Employer's contributions on behalf of theemployees to the Local 1115 Welfare Trust Fund, pursuantto the terms of the contract, a different problem is presented.Under the terms of the contract there is no provisionfor an employee's continued participation in the Fund afterthe expiration of the contract. Thus the employee, upon1°CfNL R B. v Fansteel Metallurgical Corporation,306 U S 240.In this regard while the "sit-ins" were of doubtful legality, the TrialExaminer is of the opinion that such conduct is not of such an insidiouscharacter as to bar Local 1115 from further representation of "anyand all employees" as requested by the Respondent Employer 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe voiding of the contract, will have no means by whichhe may enjoy the benefits which the Employer's contribu-tions were intended to provide, unless, of course, employeesagain select Local 1115 as their bargaining agent and theFund is again instituted. However, in this there is a danger;that is, employees may be unfairly induced to select Local1115 as their bargaining agent because of a desire to enjoythe benefits for which their Employer has already providedcontribution.To offset such contingency, to restore thestatus quo ante,and to avoid an unjust enrichment, theTrialExaminer recommends that the Respondent Local1115 pay over to the employee the amount of moneywhich has been contributed to the Fund for him pursuantto the terms of the contract, less any benefits from theFund received by him and less the reasonable costs incurredin administering the Fund on his behalf (as distinguishedfrom the administrative costs incurred on behalf of otherparticipants) during the period contributions were madeto the fund for him and he was a beneficiary of theFund Perquisites of this character are a part of the employ-ee'swages.Cf.Inland Steel Company v. N.L.R.B.,170F 2d 247, 253 (C.A. 7), cert denied 336 U.S. 960;N.L.R.B.v.Stackpole Carbon Company,128 F. 2d 188, 191 (C.A.3);W. W. Cross and Company, Inc. v N.L.R.B., 174F. 2d 875 877-878 (C.A.1);Lewis v. Benedict Coal Corpora-tion 361 U.S. 459, 469.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case itis recommended that:A. Respondent Anton Notey, Et Ano, a co-partnership,d/b/a Doctors Hospital, Freeport, New York, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Assisting or contributing support to the RespondentLocal 1115 or any other labor organization by recognizingsuch labor organization as the exclusive representative ofits licensed practical nurses for the purpose of collectivebargaining at a time when there exists a real questionconcerning representation.(b)Assisting or contributing support to the RespondentLocal 1115 or any other labor organization by enteringinto a collective bargaining contract with such labor organi-zation as the exclusive representative for the purpose ofcollective bargaining of its licensed practical nurses at atime when there exists a real question concerning representa-tion.`(c)Giving effect to its contract of April 27, 1969, withRespondent Local 1115 or to any renewal or extension,modification or supplement thereto unless and until saidlabor organization has been duly certified by the NationalLabor Relations Board as the exclusive representative ofsuch employees(d) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action which is foundwill effectuate the policies of the Act-(a)Withdraw and withhold all recognition from theRespondent Local 1115 as the exclusive representative ofits licensed practical nurses for the purpose of collectivebargaining unless and until the said labor organizationhas been duly certified by the National Labor RelationsBoard as the exclusive representative of such employees.(b) Post at its hospital located at Freeport, New York,copies of the attached notice marked "Appendix A [Board'sAppendix substituted for Trial Examiner's ] "2" Copies ofsaid notice, on forms provided by the Regional Directorfor Region 29, after being duly signed by the RespondentEmployer's representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent Employerto insure that said notices are not altered, defaced, orcovered by any other material.(c) Post at the same places and under the same conditionsas set forth in (b) above, as they are forwarded by theRegional Director, copies of the Respondent Local 1115'snotice marked "Appendix B, [Board's Appendix substitutedfor Trial Examiner's.]" and mail signed copies of the noticemarked "Appendix A" to said Regional Director for postingat the place of business of the Local 1115 and placeswhere notices to members and employees and prospectiveemployees are customarily posted Copies of the noticeon forms provided by said Regional Director shall bereturned forthwith to the Regional Director after theyhave been signed by an official representative of theRespondent Employer for such posting.(d) Notify the Regional Director for Region 29, in writing,within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.28B Respondent Local 1115, its officers, agents, and repre-sentatives, shall:1.Cease and desist from(a)Accepting exclusive recognition as the representativeof licensed practical nurses of the Respondent Employerfor the purposes of collective bargaining at a time whenthere exists a real question concerning representation.(b) Entering into a collective-bargaining agreement withthe Respondent Employer as the exclusive representativeof its licensed practical nurses for the purpose of collectivebargaining at a time when there exists a real questionconcerning representation." In the event no exceptions are filed as provided by Sec 102 46of the Rules and Regulations of the National Labor Relations Board,the findings, conclusions, recommendations, and Recommended Orderherein shall, as provided in Sec 102 48 of the Rules and Regulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposesIn the event that the Board's Order is enforced by a Judgment ofaUnited States Court of Appeals, the words in the notice reading"Posted By Order of the National Labor Relations Board" shall bechanged to read "Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard "" In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify the RegionalDirector for Region 29, in writing, within 10 days from the date ofthis Order, what steps Respondent has taken to comply herewith " DOCTORS HOSPITAL(c)Giving effect to its contract of April 27, 1969, withtheRespondent Employer or to any renewal, extension,modification, or supplement thereto unless and until ithas been duly certified by the National Labor RelationsBoard as the exclusive representative of the employees.(d) In any like or related manner restraining or coercingemployees of Respondent Employer in the exercise of therights guaranteed in Section 7 of the Act.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act-(a)Pay over to each of the Respondent Employer'semployees the amount of money which has been contributedto the Local 1115 Welfare Trust Fund by the RespondentEmployer in conformity with the conditions set forth inthat part of this Decision entitled "Recommended Remedy."(b)Post at its business offices and meeting halls inFreeport, Long Island, or elsewhere copies of the attachednoticemarked "Appendix B."" Copies of said notice, onforms provided by the Regional Director for Region 29,after being duly signed by the Union's representative, shallbe posted by Respondent Union immediately upon receiptthereof, and be maintained by it for 60 consecutive days157thereafter, in conspicuous places, including all places wherenotices to members are customarily posted. Reasonablesteps shall be taken by Respondent Union to insure thatsaid notices are not altered, defaced, or covered by anyother material(c) Post at the same place and under the same conditionsas set forth in (a) above as soon as they are forwardedby the Regional Director copies of the attached noticemarked "Appendix A."(d)Mail to the Regional Director signed copies of theAppendix B for posting by the Respondent Employer asprovided above herein. Copies of said notice on formsprovided by the Regional Director after being signed bythe Respondent Union's representative shall be forthwithreturned to the Regional Director for such posting(e)Notify the Regional Director for Region 29, in writing,within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.30" See fn27, supra"See fn 28,supra